Appellant was prosecuted and convicted of the offense of swindling, and his punishment assessed at twenty days confinement in the county jail.
This being a misdemeanor and tried in the County Court, the statement of facts and bills of exception having been filed after the adjournment of court without permission of the court to so file them appearing of record, the motion of the Assistant Attorney-General to strike the statement of facts and bills of exception from the record is sustained. Mosher v. State,62 Tex. Crim. 42; Blackshire v. State, 33 Tex.Crim. Rep., and cases there cited.
The main charge of the court, and the three special charges given at the request of appellant, sufficiently submit the offense charged, and in the absence of a statement of facts, if the charge is applicable to any state of facts that might be made by the testimony, this court will assume the trial court submitted to the jury the law of the case. Wright v. State,37 Tex. Crim. 146; Jones v. State, 34 Tex.Crim. Rep.; Bell v. State, 33 Tex.Crim. Rep..
The judgment is affirmed.
Affirmed.